Conviction for attempt to commit arson; punishment, one year in the penitentiary.
In Rotner v. State, 55 S.W.2d 98, this court held unconstitutional the act appearing in chapter 82 of the Acts of the Regular Session of the 42nd Legislature, by which article 1316, P. C., 1925, was attempted to be amended so as to include the aiding, procuring, counseling, etc., the burning of buildings and property, and also so as to change the penalty for an attempt at arson as fixed by said article 1316, P. C.
This appellant is convicted of offering another money to burn a house which was insured. Such act is not made penal by the terms of article 1316, supra, and, since the act of the 42nd Legislature above referred to is unconstitutional, we have now no law punishing one for the act charged here.
It follows that the judgment of conviction in this case must be reversed and the prosecution ordered dismissed, and it is accordingly so done.
Reversed and prosecution dismissed.